 REDD PESTCONTROL COMPANY, INC.453Redd Pest Control Company,IncorporatedandUBC,Southern Council of IndustrialWorkers,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case 15-CA-4883April 30, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn December 28, 1973, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Redd Pest ControlCompany, Incorporated, Jackson,Mississippi, itsofficers,agents,successors,and assigns, shall take theaction setforth in the said recommended Order.DECISIONSTATEMENTOF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge: Pur-suant to a charge filed by UBC, Southern Council ofIndustrialWorkers, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (the Union), on June 21,1973,1 against Redd Pest Control Company, Incorporated(Respondent), a complaint was issued on August 3 allegingthat on February 19 Respondent discriminatorily dis-charged employee Jack Wayne in violation of Section8(aX3) and (1) of the Act2 and in March or Aprilunlawfully interrogated an employee concerning unionactivitiesand sentiments, in contravention of Section8(axl).Pursuant to due notice, a trial was held before me inJackson, Mississippi, on September 18 and 19. All partieswere represented and were afforded full opportunity to beheard, to present oral and written evidence, and to examineand cross-examine witnesses.The parties waived oralargument and since the hearing briefs have been filed onbehalf of the General Counsel and the Respondent.Upon the entire record, together with careful observationof the witnesses and consideration of the briefs, I make thefollowing:FINDINGS OF FACT1.PRELIMINARY FINDINGSThe complaintalleges,the answer admits, and I findthat:A.Respondent, aMississippi corporation,with itsprincipal office in Jackson, Mississippi, is engaged in theoperation of pest control services from several locations,one of which, the only one involved in the presentcase, islocated in Jackson, Mississippi. During the past year, arepresentative period, Respondent'sgross salesexceeded$500,000 and it purchased and received goods valued inexcess of $50,000 directly from points outside Mississippi.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.B.The Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.DischargeofWynne1.The factsRespondent is engaged in pest and termite control atseveral locations,including Jackson,Mississippi, theestablishment involved in this proceeding.On January15,Roger JackWynne(commonly calledJack),James Howell,and GrahamTaylor,service techni-cians employed by Respondent in Jackson,visited thepresident of the MississippiAFL-CIOto inquire about thepossibilityof organizing Respondent's employees.There-afterWynne,the alleged discriminatee in the present case,spoke in favor of unionization to around 10 or 15 of hisfellow employees,principally at a restaurant during lunch.There is no evidence that any supervisors or managementpersonnel were present at these times or that either Wynneor any of his fellow employees spoke to anysupervisorypersonnel about possible organization during this earlystage.On February 10 Wynne, Taylor,and Howell again metwith the president of the MississippiAFL-CIO,togetherwith a representative of the Carpenters local, the ChargingParty herein.They receivedblank union authorizationcards.Wynne thereafter asked some 10 to 15 Jacksonemployees to sign authorization cards.In addition, he andTaylor spoketosome employees at Respondent'sVicksburg,Mississippi,location.Employee Jack S. Coring testified that on February 15,overmorning coffee at a restaurant,he was asked byIUnless otherwise stated,all datesherein are in 19732NationalLaborRelationsAct, as amended (61 Stat 136,73 Stat. 519,29U.SC§ 151,etseq).210 NLRB No. 66 454DECISIONSOF NATIONAL LABORRELATIONS BOARDWynne and Howellto signa union card. Later that day hereceived hispaycheck from Mrs. Peter McKay, Respon-dent's accounting manager andpayroll clerk, who at thehearing wasadmitted to be a supervisor. Coringcomment-ed, ruefully, on theamountof the check, which reflected arecentreductionin the amountof his overtime work andthe area of his route. Mrs. McKay commiserated, ex-pressed the opinion that "she thought it was kind of a baddeal . . . that [the servicemen] had been given," and askedwhatCoring thought the men might do about it. Coringrepliedthat "a lot of them [were ] talking about goingunion."3Coring testified that he did not mention anyemployees' names to Mrs. McKay in this conversation.Apparently immediately thereafter Mrs. McKay trans-mittedtoRichard Redd, Respondent's vice president(hereaftercalledRichard), the information she hadreceived fromCoring.Richard testified that, havingexperiencedan employee walkout in 1971, he immediatelybecametroubled and telephonedhis counselfor advice.According to Richard, counsel advised him that, ifRespondenthad any personnel action,such as wageincreasesor disciplinary action in contemplation, it shouldtake the actionimmediately, before it became impossiblebecauseof a union campaign. Richard further testified thatimmediatelyupon receiving that advice from counsel hearranged fora meetingof the "executivecommittee,"consistingof himself and his father, J. C. Redd, and ClemBurwell,Respondent's chief executive officer and vicepresident, respectively. According to Richard, the "execu-tive committee" met the next day (i.e., Friday, February16` and decided upon the discharge of Wynne and Howell .On the morning of Monday, February 19, Wynne wasinformed of his discharge, assertedly for "dishonesty," byLutherHammonds,4 Respondent's branch manager inJackson and Wynne's supervisor.Richard testified that, under circumstances describedbelow, he decided around January 10 "that it would bebest for [Respondent] to terminate [its] relationship withJack [Wynne]" but, at the request ofHammonds, finalaction waswithheld until Richard could meet with hisfatherand Burwell. Richard's testimony in this connectionwas:At that time, I told Luther that it was quite a seriousthing, of quite a serious nature and that I felt that itwould be best for us to terminate our relationship withJack and Luther requested I not do it immediately, thatIconsider it because he said Jack was a long timeemployee. That [Hammonds] felt like he had, as he putit, "scared the hell out of [Wynne]" so he wouldn't do itagain and that he would hate to lose him and to please,before I made the decision entirely, to meet with myfather and with Clem Burwell.Richard further testified that no such meeting was heldbetween January 10 and February 16 because of variousabsencesfrom the city. He testified to the followingspecific absences:Richard was out of the city from3The summary of this conversation is based on Coring'screditedtestimony,which was uncontradicted,sinceMrs. McKay did not testify.4 The complaint states this name as"Hammond"and the allegation as tohis supervisory status is admitted in the answer However, at the hearing theJanuary11 "until sometime around the 13th or the 14th."At that time the elder Redd was away, the dates of hisabsence being unspecified.Burwell left town"on the 18thto be gone on a three weeks' tour of the branches" andRichard departed on January 22 for a "tour of the Texasbranches."There was no further evidence concerningdepartures or returns.No corroborating evidence wasoffered.While lack of documentary or other corroborativeevidence is not ordinarily essential for evidence to becredited, the absence of corroboration is deemedsignifi-cant in the present case because of the unexplained failureof Respondent to call the elder Redd,Burwell,and, mostimportantly, Hammonds.According to Richard, Hammonds apparently had fullauthority to take personnel action, including dischargingemployees. However, the "executive committee" was calledon to make decisions in certain instances,as follows:Any discharge of a very serious nature, such asdishonesty with an employee that's been with us a longtime, that we consider a career employee with us.According to Richard, since some time in 1969, when hebecame a member of the "executive committee," that bodyhas considered "maybe five" of the unspecified totalnumber of discharges effectuated.No other witnesstestified to having ever previously heard of the existence ofan "executive committee." Respondent has an operating"manual," which apparently contains some reference toemployee discipline and/or discharge, but, so far asappears, thatmanual contains no indication of theexistenceor functions of an "executive committee."Respondent's failure to offer the manual in evidence, likeits failure to produce Hammonds, Burwell, and the seniorMr. Redd, is deemed significant in appraising the evidence.Richard provided no details concerning the discussion atthe claimed meeting of the "executive committee" onFebruary 16. So far as appears, neither Hammonds norWynne was interviewed. And it appears that nobodyinterviewedWynne's helper, who, as set forth below, wasinvolved in or present as Wynne's supposedly "dishonest"acts.Nor does it appear that Richard informed his fatherand Burwell of Hammonds' recommendation that Wynnenot be discharged. We now turn to the claimed "dishones-ty" for which Richard, with the concurrence of the"executive committee," allegedly decided to dischargeWynne on the day after Richard claims he first learnedthat there was some union organizational activity amongRespondent's employees.Wynne had been employed by Respondent as a termiteservice technician for 13 years, under the supervision ofBranch Manager Hammonds. So far as appears, Wynnehad never been criticized or reprimanded in any manneruntil April 1972. At that time he was orally reprimanded byHammonds for having permitted his helper to go to a joband work a half a day by himself. When Hammondslearned of this conduct, he told Wynne that it was againstcompany policy and that it was not to happen again. So farwitnesses generally referred to the man in questionas "Hammon" or"Hammonds" and the lastspelling is used in Respondent's brief. Since hedid not testify,there is no firsthand information as to the correct spellingand f assume Respondent's counsel is in the best position to know. REDD PESTCONTROL COMPANY,INC.455as appears, that was the end of the matter until thedischargesome10 months later. Respondent now main-tains thatWynne's conduct in April 1972 constituted"dishonesty," since the job done by the helper was creditedtoWynne in computing his compensation.5Wynnetestified,without contradiction, that Respondent encour-agedeach service technician whenever possible to leave hishelper working on one job while the technician went off toperform on another job. Wynne had frequently adoptedthat practice, but the incident in question was the first andonly time he had permitted his helper to take the truck outby himself. There is no suggestion in the record that eitherRespondent or the customer paid out any more or less thanthey would have if Wynne had accompanied his helper.In its termite business, Respondent has two major typesof operation. One is the basic work of eradicating termites;the otherconsistsof inspecting premises and, if they arefound free of termites, in effect, guaranteeing freedomfrom termites for 1 year. This second type of operation iscalled "termite inspection and protection" and is per-formed pursuant to printed contracts referred to as TIPagreements.The TIP agreement, signed by the customerand by Respondent's service technician, identifies theproperty and recites that it has been inspected andRespondent will reinspect and treat the property withoutcost if infestation is found within the term of the contract.The initial period of the contract is 1 year, renewable ifboth parties agree, upon the payment of the stated annualrenewal price.6 When a service technician makes an annualinspection under such an agreement, he has the homeown-er sign a "service receipt," in form of an IBM card,prepared in triplicate. This "service receipt," when signedby the customer, also constitutes an agreement for a 1-yearrenewalof the protection.On November 10, 1972, Wynne inspected certainpremiseswhich were covered by a TIP agreement. Hetestified that upon completion of the inspection, he had thelady of the house sign the service receipt and, as iscustomary, left a copy with her. When he was preparing hisdaily report later that day he noticed that the servicereceipt was signed in the name of "Mrs. John L. Lovaric," 7whereas the IBM card showed the owner's name as "CainNeal Mrs." Wynne thereupon crossed out the name andwrote "Kovaric." Additionally, he wrote on the card:"Cancel-new owner-new contract." Then using carbonpaper, he traced Mrs. Kovaric's signature onto a TIPagreement.He submitted both the service receipt, markedas above stated, and the TIP agreement to Respondent'sofficewith his daily report. At an unspecified time,Hammonds initialed the card pursuant to Respondent'sestablished rule that a supervisor's approval is required forcancellation of any contract. The service receipt was5Technicians are paid"$500 base salaryand ... 30 percent of allproductionsover $3,200 per month." The amount of the helpers job wasincluded inWynne's "production."8Apparently theyare guaranteed renewablefor 4 or 5 years.7Again,this name is spelled invarious ways in the record. The spellinghere used representsmy readingof the signatureon theservice receiptwhich Mrs.Kovanc acknowledgedas genuine.8The TIP was not producedat the trialaccording to Respondent, it hadbeen mislaid or lost.9Mrs.Kovaric firsttestified that her husband had serviced onlyRichard'spersonal car.However,she later changed this testimony, asstamped "cancelled" on November 30, 1972. PresumablyHammonds had also noted his "approval" on the KovaricTIP in conformity with Respondent's rule.8Mrs.Kovaric, who testified on behalf of Respondent,has known Richard since around 1958, when they wereclassmates at high school. Additionally, Respondent has itstrucks serviced at the gasoline service station operated byMr.Kovaric.AlthoughMrs.Kovaric serves as thebookkeeper for the gasoline service station, she was veryvague as to the amount of business Respondent does withthe service station. However, she placed the volume of suchbusiness for the month preceding the hearing (presumablythemonth of August 1973) at about $800. There is noformal contract, oral or written, between Respondent andMr. Kovaric's service station.9Mrs.Kovaric testified that on the day of the termiteinspection,November 10, she informed Respondent'sservice technician that the former owners of the property,the Cains, had moved and that she, Mrs. Kovaric, had justmoved in.She further testified that after he had made theinspection,the service technician asked her to sign theservice receipt "just to prove that he had been by there, toshow that he had been by there for an inspection."However,at the hearing,Mrs. Kovaric was unable toidentifyWynne; in fact, she identified another person inattendance as the man she thought was the technician.Respondent sent Mrs.Kovaric a bill for $21 for theyear's renewal.Mrs.Kovaric testified that she wassurprised by the bill because she had not requested theservice. She spoke to her husband, who thereupon calledRichard. Upon Richard's advice, transmitted through Mr.Kovaric,she returned the bill to Respondent with a noteaskingRichard to "take care of" the matter.Richardtestified that he then turned the matter over to Respon-dent's accounting clerk for cancellation. According toRichard, the accounting clerk later reported back thatthere was a new TIP contract on file.Richard testified thathe then telephoned Mrs. Kovaric, who said "she had notsigned any contract. The only thing she has signed was therenewal card." The evidenceis somewhat confused as tothe precise dates of these events.Respondent maintainsthat they occurred around the third or fourth week ofDecember 1972.Wynne testified, however, that Ham-monds spoke to him about thematter onNovember 24,1972.AlthoughRespondent's counsel expressed the opin-ion that this date was "crucial,"he failed to callHammonds, who presumably could have shed considera-ble light on the question of dates,as well as on almost all ofthe relevant facts. Nonetheless, for the purpose of thisDecision,itwill be assumed(although not necessarilydecided) that the Kovaric matter came into focus towardfollows:Q. Does [Mr.Kovanc ] also service the company vehicles thatbelong to Redd Pest Control? A.I don't think at that time.I'm not sure. Q.Does he now?A. He does now. Q.About when did that start?A. I'm notsure.Ican't say....Q. Has it been since the incident that occurredinvolving the termite contract? A. I think it was before then.Q. Now, youtestified a moment ago that before then he serviced Mr. Redd's car but notthe company vehicles.Was that testimony incorrect?A. To the best of myrecollection,he serviced the vehicles, the company trucks before then. I maybe wrong butI think he did.Q. You're not sure? A. I'm not positive.He toldme to tell the truth." 456DECISIONSOF NATIONALLABOR RELATIONS BOARDthe end of December, rather than November,asmain-tainedby Wynne.The evidence was undisputed that, so far as thecustomer's obligation is concerned, there is no substantialdifferencebetween signing a service receipt (or, inRichard's words, a "renewal card") and executing a newTIP agreement. Indeed, the TIP agreement is probablymore beneficial to the customer since it is guaranteedrenewablefor 4 or 5 years. It was further undisputed that ifa customer,afterhaving signed a renewal agreement,informs Respondent that he does not desire continuationof the service, all he has to do is call the office and theaccount will be canceled.Service technicians are paid on a commission basis. Thecommission rates relevant to the present case were 15percent of the annual fee for a renewal inspection and 50percent for a new TIP contract and inspection.10 Thus,since theKovaric annual rate was $20, Wynne's commis-sion would be $3 as a renewal, but $10 as a new TIP.Commissions are paid to the technicians in the month thetransactionsare reported. If, however, as frequentlyhappens, a customer thereafter states that he does not wantto renew the service, the commission is then retrieved bydeduction from the technician's pay the next month.Wynne's commission was paid on the Kovaric TIP, butthen deducted the next month after the Kovarics said theydid not want the service.Hammonds orally reprimanded Wynne for his handlingof the Kovaric matter.ii Wynne's testimony concerningthis was:[Hammonds] had the copy of the contract that I hadturned in. . . . And he asked me if Mrs. Kovanc hadsigned it, and I told him she had not, that I traced hername off the IBM card, and turned it in, and he said,"well, did you know this was forgery," and I said "no,sir, I did not." ... He said, "all I can tell you, don't letithappenagain,"and that was the end of theconversation.Wynne testified that he was again called into the officeabout the matter by Hammonds on January 25. Ham-monds said that "Mr. Redd," presumably Richard, hadasked Hammonds what has been done about the matter.Wynne asked Hammonds what he (Wynne) should do andHammonds replied, "just don't let it happenagain, andthat was the end of that conversation." Wynne nonetheless,on his own, proceeded to the main office to discuss thematter with Richard. When informed that Richard was outof town, Wynne left word that he would like to see Richardas soon aspossible.Richard never did get in touch withWynne.Wynne testified that about a week after he attempted tosee Richard, service technician Graham Taylor reported toWynne that "Richard told Graham . . . that he knewabout the TIP and for [Wynne] to forget about it, thateverything was all right." Taylor corroborated these facts,testifying concerning a conversation he had with Richardon January 29, after Wynne's and Taylor's assistants hadbeen reassigned to work on their own, which resulted indecreased compensation for the two technicians. TaylortoldRichard that Respondent's conduct had created theimpression that the Company was trying to get rid ofTaylor and Wynne. According to Taylor, Richard deniedany such intention:... he said he wanted toassure methat was not thecase. That he did not want to get rid of us because, hesaid, "You and Wynne are my best two operators thatwe have and I assure you we don't want to get rid ofeither one of you." And he wanted me to assure Wynneof that. He told me, he said he knew that Wynne was inhis office last week to see him and he was out and saidhe was sorry he was out.... And he said he figuredthat's why Wynne came to see him was about the TIP.So, he told me to assure Wynne that everything wasokay on the TIP and said to tell him if he thought itwasn't, to come by and see him but there was no usebecause it was okay, he understood on the TIP. Saidthere wouldn't have been anything on the TIP if thelady hadn't been such a good friend. He said the doorwas open, though. To tell Jack everything was okay butthe door was open if he still wanted to come see him,come down and he'd be glad to talk to him about it.Told me that I had a job with Reddas long as I wantedit and not to worry about my job.As previously stated, on the morning of February 19,without any prior warning or notice, Hammonds dis-chargedWynne, assertedly because of his misconduct inApril 1972, in permitting his helper to go out on a jobalone, and, apparently primarily, for his misuse of a TIPagreement in the Kovaric matter. Respondent maintainsthat these two incidents establish "dishonesty."The April 1972 incident apparently was never taken veryseriously by Respondent. While it may have been againstcompany policy to permit a helper to take a truck out on ajob by himself (although there is no substantial evidence ofany such announced rule), it had never been considered"dishonest" or otherwise improper for the technician toleave his helper alone on a job while the technician workedelsewhere. So far as appears, the technician's commissionsin such cases were computed on the total "production"done by the two-man crew. There is no evidence thatRespondent ever expressed the opinion that such conductwas "dishonest"vis-a-visthe customers orvis-a-vistheCompany.As to the Kovaric incident, Respondent maintains thatWynne's conduct was both contrary to established compa-ny policy and dishonest.Wynne first testified that he "always" wrote new TIPagreements when ownership of covered property changed.He later acknowledged, as shown by documents intro-duced in evidence by Respondent, that in some instanceshe had had TIP contracts transferred from the originalcontracting parties to the transferees of the property bysimply marking the IBM cards, without the execution ofnew TIPagreements.Taylor,alsoa termite service10On termite treatments,which average around $200,the techniciansI IAs stated above,it is here assumed,as Respondent contends, that thisreceive 10-percent"sales" commission plus 15 percent for performing theevent transpired in December 1972.work Renewal rates are generally 10 percent of the initial treatment charge REDD PEST CONTROL COMPANY,INC.457technicianat Respondent's Jackson location, testified thathe too usednew TIPagreementswhen he inspectedproperty after ownership had changed. He did so, hetestified,under instructions,Hammonds' instructions,which were explainedprincipally on the fact that a newTIP agreementprovided a ready means for increasing theannual renewalprice,particularlyas to relating oldcontracts.Coring gave testimony substantiallythe same asTaylor's. However, Coring is regularly employed as a pestcontrol technician and fills in on termite work onlyirregularly.Richard testified thatRespondent's recordshowed onlysix termiterenewals and one TIP executed byCoring in the period April 1971 through December 1972.Nonewas a transfer.As Respondent notes, Wynne himself did not testify toHammonds'having given instructions to use TIPs intransfer cases as aready means for increasing prices.However,Wynne said he has always used TIPsin transfercasesand thus presumably there would be no occasion forspecific repeated instructionsby Hammonds. And onsevenTIP transfers executed by Wynne, which are inevidence, four show priceincreases.Respondentmaintainedthat it was against clearlyannouncedpolicy to use TIP agreements in connectionwith transfer of ownership of property. To support thiscontention Respondentproduced three witnesses. Two ofthem, John Allen and Walter E. Martin, had never workedat Respondent'sJackson location and had never workedunderHammonds,manager of the Jackson branch.Respondent'sthirdwitness on this question was BillyLeach,assistantbranch manager under Hammonds. Hetestifiedthat "on occasions" he had told the techniciansnot to write new TIPs in connection with transfers ofownership.He said that at the beginning of the TIPprogram,which he thought was about 4 or 5 years ago, hehad given such instructions to Wynne, because "we had alittleproblem with [Wynne] doing that and he was toldthat if it was just an existing piece of property, that itwould be transferred over, instead of writing a new TIP."But Leach acknowledged that he never had any superviso-ry authority over Wynne. And Richard testified that hehad never heard of any technicians other than Wynne andTaylor using TIPs in transfer cases and he first learned oftheirpractice only when the Kovanc matter arose. On thebasis of hisdemeanor, together with the vagueness andconfusionthroughout his testimony, I find Leach to havebeen an unreliable witness.To support its contention that it was well-establishedcompany policy to restrict the use of TIP agreements,Respondent introduced into evidence a memorandumdated September 22, 1971, from President J. C. Redd to allbranch managers. The tenor of that memorandum is thatcare should be exercised in executing new TIP agreementsbecause of the possibility of undue risk entailed in"insuring" property which has not been treated or whichhas been treated by some other company which Respon-dent did not consider reliable. The memorandum begins:Our TIP program has been a concern of ours forseveral years due to the fact that we have sold TIPS insome branches without proper controls and within twoor three years the damageclaimshave begun to pourin.The record establishes beyond any doubt that the dangerin the TIP program was the risk involved in, as a practicalmatter, insuring property improperly treated. It was for thisreason that a strict rule was imposed that "No TIPS will bepayed for or approved . . . for payment unless themanager signs them." There is not a word in thememorandum which would indicate that TIPs should notbe written on property recently treated by and/or currentlyunder TIPagreementswithRespondent.When faced with the fact that many TIPs had beenwritten, and approved by the branchmanager,in connec-tionwith transfers of ownership of property, Richardmaintained that Respondent's records were kept in such away that it would be virtually impossible to detect thesesituations.While Richard's explanation was not entirelyintelligible,he apparently maintained that, although theservice technicians would submit the renewal cards forcancellation at the same time they submitted the new TIPs,the two documents would follow different courses withinRespondent's office.Other testimony by Richard apparently belies this view.There are in the record seven TIPagreementsexecuted byWynne in transfer cases. Richard testified that these seven,.were selected at random by going back to Mr. Wynne'sdaily work report and pulling at random transfer TIPs thathe had sold." He corrected this by changing "transferTIPs" to "transfer and TIPs." And there is Leach'stestimony that Respondent had had "a little problem" withWynne's writing TIPs in transfer cases some 4 or 5 yearsearlier.Itwas Richard's professed opinion that in the KovarictransactionWynne had "dishonestly" sought to obtain thecommission of approximately $10 payable in the event of aTIP agreement rather than the approximately $3 whichwould have been due on a straight renewal. But if Wynnewas trying to obtain unwarranted compensation, hecertainly did not go about it very resourcefully. On therenewal card itself he disclosed that the original agreementwas to be canceled and replaced by a new contract becauseof a change in ownership. Nobody with a bit of larceny inhis heart would have gone out of his way to reveal thissituation if itwas contrary to established policy oroperating instructions.If,asRichardmaintained, thepractice theretofore followed by Taylor and Wynne hadgone undetected because of the manner in which Respon-dent's books were kept, a technician set upon "gettingaway" with this claimed "petit larceny" would presumablyhave followed the simple course of marking the servicereceipt"canceled" and separatedly submitting a TIPagreement in the name of the new owner. In attempting tosupport Respondent's position, Leach and Richard appar-entlymaintained that normally the cancellation and theTIP would be approved and sent to the office at differenttimes. But I credit Wynne's uncontradicted testimony thathe sent the two documents to the office together, attachedto his daily report. Since it is undisputed that Hammondswas required to approve both documents, I can infer onlythat if Hammonds had testified he would have disclosed 458DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he approved the TIP at the same time he initialed theservice receipt for cancellation.When questioned on this score,Richard was unable toprovide any reason for his having concluded that Wynnewas being"dishonest"in the face of the fact that he clearlydisclosed the nature of the transaction by his notations onthe service receipt. For his part, Wynne credibly testifiedthat he believed Mrs. Kovaric wanted a contract. To besure,Wynne gave no explanation other than poorjudgment for having traced Mrs.Kovaric's signature fromthe service receipt ontothe TIP.But he made no attempt tohide this fact, which is evident on the face of the receiptand which he immediately acknowledged when Ham-monds first spoke to him about the matter.12 Since it isundisputedthat the TIP would have been accepted byRespondent even if it clearly revealed that Wynne hadaffixedMrs. Kovaric's name,13 it would be difficult toconclude that the tracing of the signature in and of itselfwas a "dishonest" act.As in the case of telephone contracts, Mrs. Kovaric wasunavailable to sign the TIP when, at the end of the day, atthe plant,Wynne first noticed that she was not the personnamed on the service receipt. Since he believed she wantedthe service,itwas not unreasonable for him in some formto transfer her approval, indicated on the service receipt,ontoa TIPagreement.In appraising Respondent'smotivation in the discharge,which is in effect the ultimate issue,the immediatecircumstancemust be considered.Richard at no timetalked to Wynne, despite Wynne's attempt to discuss thematter.Nor did Richardor anybodyelse, so far as appears,representingmanagementinterviewLanzellFord, theassistantwhohad accompanied Wynne on the Kovaricvisit.It cannot be overemphasized that Richard rejected theadvice of Hammonds, Wynne's only supervisor, that theemployee be retained. According to Richard, the "execu-tivecommittee" considered discharges only in "veryserious cases,"such as those involving"dishonesty" bylong-term employees.Itwould appear that the onlypurpose of such reviewby the "executive committee"would be to assure that a veteran employee was not tooharshly dealtwith byhis supervisor. It does not seemreasonable to assume that Hammonds,as bianch manager,would have the unfettered right to discharge or retainrelatively new employees, but would be deprived of theright toretain anemployee with 13 years' good servicemarked by only one previous oral reprimand. While itwouldseemreasonable that Richard (and/or the "execu-tive committee") would reserve the right to review thebranchmanager'sdecision to discharge a long-termemployee, it does not appear equally reasonable that hewould reserve the right to review the branch manager'sdecisionnotto discharge such an employee. Significantly,accordingtoLeach,who was present at the time,Hammondsdid not mention any "executive committee"decision when he notified Wynne of the discharge.12 It may well have been evident on the face of the TIP, which, aspreviously noted,was not put in evidence.13The record contains three TIP agreements which disclose that Wynnehad signed on behalf of the customers-two having been approved bytelephone, the third bearing a notation that the property owner had leftThereremains for consideration Respondent's vigorous-lymaintained position that it cannot be found guilty ofhaving discharged Wynne forhis union activities becausethereis noevidence thatRichard,or anyother representa-tiveofmanagement,knewofWynne'sunion activities.Otherwise stated,Respondent's position is that, absentdiscrimination, Respondenthad the absolute right to fireWynne for any reasonor for no reason whatsoever, andtheGeneral Counsel hadfailed to meet his affirmativeburden to establishdiscrimination because he has notestablished that beforethe discharge Richard knew ofWynne's union activities,whichRespondent contends wererelatively slight.At the outset, it should benoted that,according toRichard's own testimony,at least the timing of thedischarge was dictated by the unioncampaign.Richardtestified that itwas his learning of union organizationalactivities that led him to consultcounsel and he precipi-tously effectuated dischargeon counsel'sadvice that hetake any contemplatedpersonnelaction forthwith, beforebecoming "locked in" bya union campaign.Within a day,according to Richard,an "executive committee"meetingwas assembledand approved Wynne's discharge, althoughthere is no credible evidence of any efforton Richard'spart to convene sucha meetingin a periodof at least 6 or 7weeks following hisclaimed decision to discharge Wynne.Richard testified that althoughhe immediately becameconcerned on February15,whenMrs. McKayinformedhim that therewas some unionactivityamong theemployees, he asked herno questions.In addition todiscrediting Richard generallyon the basis of his demean-or, I find this testimony,likemuch of his testimony,inherently incredible. A man who,like Redd,had previous-ly been subjected to an employeewalkout would normallybe expected to secure whateverinformation he could fromother supervisorypersonnel.Like other supervisoryperson-nel involved, Mrs. McKaywas conspicuous by her absencefrom thehearing.Leach,an admitted supervisor, testifiedthat he had heardrumors ofunion activityfor a matter of afewweeks before February 15 although hedenied,somewhat equivocally,having learnedthe identity of theactivists. It seems mostunlikely that Leachwould not havetransmittedsuch informationto Richard,particularly inview of Leach's long service and his having been asupervisor in 1971, when the prioremployee walkoutoccurred.A brief word may also be said ofRespondent'scontention thatWynne's "union activitiescan hardly beclassified as extensive or great,and ... others, especiallyGraham Taylor,were at least as much, if not moreinvolvedinthe unionactivitythan he was."Wynne,Howell, and Taylor had initiated the campaign. Wynnehad solicited 10 to 15 employees, out of a total of about 22,to sign unionauthorization cards.14 He and Taylor hadalso spoken to employeesin another branch of Respon-dent's organization. On the facts, it is impossible to viewWynne'sunion activities as insubstantial.The initialbefore Wynne's inspection was completed.14Howell,who had joined these employees,was also discharged onFebruary 19.Although Howell'sdischarge was alleged as violative ofSection 8(aX3) in the charge, that allegation was subsequently withdrawn,for reasons which do not appear on the record. REDD PEST CONTROL COMPANY, INC.459instigationof organizational activities is perhaps the mostsignificanttype of activity-it is the leaders, not thefollowers,who constitute a threat. Additionally, Richardacknowledgedthat he was aware of the fact that Wynnehad participated in the employee walkout in 1971.152.ConclusorydiscussionItmay well be that Redd's testimony establishing thatthe timingofWynne's discharge was dictated by Redd'sacquiring knowledge of the incipient union organizationalcampaignmay, in and of itself, be sufficient to establish an8(aX3) violation.There is no evidence that Wynne wouldhave been discharged at that particular time had it notbeen for the union campaign. His claimed acts ofdishonesty had occurred some 10 and 3 months earlier,and, according to the credited testimony, had beencondoned. Particularly in view of Hammonds' recommen-dation thatWynne not be discharged, it appears mostprobable that the matter would have been allowed to sleepindefinitely had Richard not become concerned about theunioncampaign. Under these circumstances, even if itwere clearthat Richard, did not know of Wynne's unionactivitiesand sympathies, I should find that the immediatecauseof the discharge was the employees' exercise of rightsguaranteedby Section 7 of the Act. There can be no doubtthat the discharge, as an immediate response to Respon-dent's learningof the campaign, would tend to discourageunion activities.It isnot essential, however, to base a finding of violationon the foregoing analysis. The evidence amply supports aninferencethatWynne was discharged because of his unionactivities.It is by now a truism that employer knowledge ofemployees' union activities may be proved by circumstan-tial as well asby more direct evidence.N.LR.B. v. Link-Belt Co.,311 U.S. 584, 602; F.W. Woolworth v. N.L.R.B.,121 F.2d 658, 660 (C.A. 2);Syracuse Tank & ManufacturingCompany,133 NLRB 513, 539. And an express denial ofknowledge by the employer, as is present in Richard'stestimony, is not conclusive. See, e.g.,ShattuckDennMining Corporation v. N.LR.B.,362 F.2d 466,470 (C.A. 9,1966);N.LR.B. v. Edward P. Tepper d/b/a ShoenbergFarms,297 F.2d 280, 284 (C.A. 10, 1961). The question ofRespondent's knowledge must be determined from all thesurrounding circumstances.A. J. Krajewski ManufacturingCo., Inc. v. N.L.R.B.,413 F.2d 673, 676 (C.A. 1, 1969);Sterling Aluminum Company v. N.LR.B.,391 F.2d 713, 722(C.A. 8, 1968);N.L.R.B. v.Melrose Processing Co.,351F.2d 693, 698 (C.A. 8, 1965).The timing of an unheralded discharge is itself sufficientto raisea presumption of knowledge(N.L.R.B. v.Mont-gomery Ward & Co.,242 F.2d 497, 502 (C.A. 2, 1957), cert.denied 355 U.S. 829;N.LR.B. v. Mid State Sportwear, Inc.,412 F.2d 537, 539 (C.A. 5, 1969);N.LR.B. v. TennesseePackers, Inc.,390 F.2d 782, 784 (C.A. 6, 1968), particularlyin conjunction with the small size of the facilityNLRB. v.The Pembeck Oil Corporation,404 F.2d 105, 110 (C.A. 2,1968), remanded 395 U.S. 828 (1969).The General Counsel madea prima facieshowing ofdiscrimination when he established that Wynne,a long-time employee with a virtuallyunblemished record, wasprecipitously discharged, without advancenotice or warn-ing, and contrary to the recommendationof hissupervisor,allegedly for past misconduct which had been condoned.Upon the General Counsel'sprima facieshowing, "a verydefiniteburden is imposed on the employer to proveexistence of a reason, not within the Act's provisions,sufficient to warrant the discharge."N.L.R.B. v. Okla-Inn,d/b/a Holiday Inn of Henryetta,488 F.2d 498 (C.A. 10,1973);N.LR.B. v. Standard Container Co.,428 F.2d 793,794 (C.A. 5, 1970). Respondent has totallyfailed to meetthis burden.As fully discussed above, I find that Respondent'sprofessed explanation forWynne's discharge does notwithstand scrutiny. And Respondent is not saved by thefact,upon which it relies, that Taylor, who was alsoinvolved in initiating the union campaign was notdischarged.NLRB. v. W. C. Nabors Company,196 F.2d276 (C.A. 5, 1952), cert. denied 344 U.S. 865;N.LRB. v.Puerto Rico Telephone Company,357 F.2d 919 (C.A. 1,1966).Finally, I find Respondent's failure to produce evidence,particularly its unexplained failure to call Hammonds as awitness, virtually decisive against Respondent's position asto the reason for Wynne's discharge. At virtually everypoint in the Wynne saga Hammonds was the sole orprincipal actor. There is nothing more than hearsay, atbest, concerning his role in the matter. Particularly in viewofRichard's testimony that Hammonds recommendedagainst dischargingWynne, it is impossible to escape theinference that, if called as a witness, Hammonds' testimonywould have been adverse to Respondent's position andsupportive of the allegations of the complaint.Accordingly, on the entire record, with due considerationto the evidence presented and to the unexplainedabsenceof additional relevant and presumably available evidence,together with careful observation of the demeanor of thewitnesses, I find thatWynne was discriminatorily dis-charged to discourage membership in the Union, incontravention of Section 8(aX3) and (1) of the Act.B.Interrogation1.The factsEmployee Coring testified that sometime in February orMarch, while he was in Richard's office, Richard askedhim how the men felt about the Union and if they weregoing to go union. Coring replied that he did not know, butthemen he had talked to were "thinking about goingunion." As Coring recalled, Redd then asked if Coring hadmade a personal decision, to which Coring replied in thenegative, saying that he wanted to find out more about theUnion. Richard testified that he prefaced his questions toCoring with the statement that the employee was "underno obligation to answer in any way, whatsoever, and thedoor is open if you want to leave." Richard testified that hethen said he was "concerned about it because I don't15There is no evidence as to whetherTaylorhad also participated.Howell had not been in Respondent's employ at that time. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDlike-we had always worked out our problems before and Idon't feel that a union would really benefit the employeesof the company to the extent that was being said that itwould.And Dust wondered where we had fallen down andin our communications or whatever,in keeping our lines ofcommunication open with our employees so that they feltlike they needed to go to a union."He denied, butsomewhat equivocally,that he had asked how Coringintended to vote.Redd said that he did ask whatpercentage of the employees Conng believed would votefor the Union but he did not "ask [Coring] particularnames of anything like that."I credit Coring's testimony.Coring testified to a second conversation with Richardsometime in March orApril. At thattime,using the two-way radios on the company trucks being driven by the twomen, Richard summoned Coring to the parking lot of adepartment store after a softball game played nearby by ateam of Redd employees.According to Coring, thisconversation with Richard was about the same as theearlier one in Richard'soffice.Richard testified that hesaid to Conng:"Stan, I'm still real concerned about thisthing.If you have any suggestions to make that would helpme in talking to the fellows or anything,Iwould appreciateit,any suggestions you have."According to Richard,Conng replied that the recent reduction of the technicians'routeswas the employees' principal complaint.Richarddenied that he asked how Coring or any of the otherindividual employees felt aboutthe Union.Again I creditCoring.2.ConclusorydiscussionThe complaint alleges that Richard "during either Marchor April, 1973, at its Jackson, Mississippi, office, interro-gated an employee regarding union activities and his unionsentiments."Respondent apparently contends that thesecond incident, at the department store parking lot,cannot be found violative of the Act because it was notspecifically alleged in the complaint. However, because theincident was fully litigated and is of thesame generalnature as the conduct specifically alleged, I reject Respon-dent's contention.Respondent contends principally that the "interroga-tion" shown in the record was not violative of the Actbecause it was not accompanied by any threats of reprisalsor promises of benefits, was not "part of an intensive andsystematic interrogation," and "did not take place againstthe background of employer hostility and discrimination."Respondent finally maintains that the interrogations werenot unlawful because they "took place in an atmosphere ofmarked informality" and Coring was under no compulsionat any time toanswerMr. Redd's question."Respondent's argument must be rejected. In the firstplace,asheretofore found,Wynne had already beendischarged in the immediate wake of the inception of theorganizing campaign. And, according to his own testimo-ny, Richard revealed his great "concern" about the union16There was testimony concerning a conversation between Taylor andRichard in which conversation Richard assured Taylor that if the reductionin the technicians'routes "wasreallyhurting him, [Respondent] wouldactivitiesand at least suggested the possibility that hewould take some action to forestall unionization.1°The fact is,therefore,that Richard's conversations withCoring was not "isolated."Nor can itbe said that, in thecircumstances,they were so "informal"as to pass as casualchats without potential for interfering with the employees'protected rights.The first discussion was held in thecompany offices and the second at an off-premises locationto which Richard had specifically called Coring.See, e.g.,N.L.R.B.v.Birdsall Construction Company,487 F.2d 288(C.A. 5, 1973),and authorities there cited.Accordingly,on all the evidence,I find that Respondent,through Richard,unlawfully interrogated employee Coringconcerning union activities and sympathies in contraven-tion of Section 8(a)(l) of the Act.CONCLUSIONS OF LAW1.By discharging Roger Jack Wynne on February 19,1973, and failing and refusingto reinstate him thereafter,Respondent has engaged in and isengaging in unfair laborpractices within the meaning ofSection 8(a)(3) and (1) ofthe Act.2.By coercively interrogating an employeeconcerningemployees' union activities and sympathies, Respondenthas interfered with, restrained, and coerced employees intheir exercise of rights guaranteed in the Act and hasthereby committed unfair labor practices within themeaning of Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent discriminatorily dis-charged Roger Jack Wynne in violation of Section 8(aX3)and (1) of the Act, I shall recommend that it be required tooffer him full and immediate reinstatement with backpay,tobe computed in the manner established inF.W.Woolworth Co.,90 NLRB 289, together with interest at 6percent per annum in accordance withIsisPlumbing &Heating Co.,138 NLRB 716.Having found that Respondent has engaged in unfairlabor practices in contravention of Section 8(a)(l) and (3)of the Act, I shall recommend the issuance of a cease-and-desistorder and the imposition of a notice-postingrequirement in accordance with the established and usualpractice in such cases. Although the events involved in thiscase occurred only at Respondent's Jackson plant, theevidence indicates that the union organizing campaignextends to other locations. Under these circumstances, itappears advisable that employees at all of Respondent'splantsbe given notice of their Section 7 rights inconnectionwith such campaign. Accordingly, I shallrecommend that the notice-posting requirement embraceall locations.Upon the basis of the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:make some provision or would review the situation as it was."Since thecomplaint does not allege any violative promises of benefits, I make nofinding as to this incident. REDD PEST CONTROL COMPANY, INC.461ORDER 17Respondent,Redd Pest Control Company, Incorporat-ed, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercivelyinterrogatingitsemployees concerningtheiradherence to, or activities on behalf of, UBC,Southern Council of Industrial Workers, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, orany other labor organization.(b) Discouraging membership in any labor organizationby discriminatorily discharging any employee or bydiscriminatingin any other manner in regard to hire andtenureof employment or any term or condition ofemployment.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theright to self-organization, to form or join labororganiza-tions, and to engagein any other concerted activity for thepurpose of collective bargaining or other mutual aid andprotection, or to refrain from any or all such activities.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)OfferRoger JackWynne immediate and fullreinstatementto his former job, or, if that position is nolonger in existence,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings hemay have suffered by reason of the discriminationagainsthim inthe manner set forth in The Remedy section of thisDecision.(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this Order.(c) Post at each of its plants copies of the attached noticemarked"Appendix." 18 Copies of said notice, on formsprovided by the Regional Director for Region 15, afterbeingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices toemployeesare customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of the receipt of thisDecision,what steps the Respondent has taken to complyherewith.IT IS FURTHERORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not specifically found herein.17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.15 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Courtof AppealsEnforcingan Orderof the NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had the opportunity topresent their evidence,it has been found that we violatedthe law and we have been ordered to post this notice aboutwhat we are committed to do.The NationalLaborRelations Act gives all employeesthese rights:To form, join, or help unionsTo bargain as a group through a representativeof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOTdo anything that interferes with theserights.We assure all of our employees that:WE WILL NOTdiscouragemembership in UBC,SouthernCouncilof IndustrialWorkers,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,or any other labor organization,by dis-charging any employee or discriminating in any othermanner in regard to hire and tenure of employment orany term or condition of employment.WE WILL offer Roger Jack Wynne full reinstatementand WE WILLcompensate him, with interest,for anyloss of earnings suffered by him as a result of ourhaving discharged him on March15, 1973.WE WILL NOTunlawfully question employees con-cerning their union membership,activities, or sympa-thies,or concerning any union activities among ouremployees.REDDPEST CONTROLCOMPANY,INCORPORATED(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, PlazaTower, Suite 2700, 1001 Howard Avenue, New Orleans,Louisiana 70113, Telephone 504-527-6361.